Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-01617-CMA-STV

   WELL MASTER CORPORATION, a Colorado corporation,

         Plaintiff,

   v.

   LUCKYSHOT, LLC, a Colorado limited liability company,
   LUCKYSHOT CNC, LLC, a Colorado limited liability company, and
   SHANE ALLEN FAZZI,

         Defendants.


                            ORDER ON CLAIM CONSTRUCTION


         This matter is before the Court on the parties’ Joint Motion for Determination of

   Claim Construction. (Doc. # 98.) For the following reasons, the Court determines that no

   construction of the disputed claim terms is necessary.

                                    I.     BACKGROUND

         This patent infringement action arises out of two patents owned by Plaintiff—U.S.

   Patent Nos. 7,395,865 (“the ‘865 Patent”) (Doc. # 1-6) and 7,793,728 (“the ‘728 Patent”)

   (Doc. # 1-7) (collectively, “the Patents”). Both Patents concern a plunger device for use

   in plunger lift systems for oil and gas wells. The Patents were issued to Mr. Robert E.

   Bender, Plaintiff’s founder, on July 8, 2008 (‘865 Patent) and September 14, 2010 (‘728
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 2 of 13




   Patent) respectively. The Patents share the same specification. Both involve the

   following:

          a plunger arrangement for moving up and down in a tubing string in a
          plunger lift system for an oil and gas well, the plunger having a gas seal
          arrangement comprising: an elongated plunger body having an upper end
          and a lower end, the plunger having a longitudinal axis, with a plurality of
          circumferentially grooves spaced longitudinally apart on an outer surface
          of the plunger body. A longitudinal bore is arranged within the plunger,
          extending from an opening in the lower end of the plunger, and an
          arrangement of fluid side-holes or passageways extend from the bore to
          the outer surface of the plunger body to permit gas flow therethrough to
          direct a turbulent flow of fluid about the plunger.

   (Doc. # 1-6 at 4); (Doc. # 1-7 at 4).

          Plaintiff initiated the instant lawsuit on June 5, 2020, and filed its First Amended

   Complaint and Jury Demand (“Amended Complaint”) on June 17, 2020. See (Doc. #

   87). Therein, Plaintiff alleges that Defendants have infringed over 27 total claims from

   the ‘865 Patent and the ‘728 Patent through their unauthorized manufacture, use, offer

   for sale, and sale of well plunger lift devices. See (id. at 2); (Doc. ## 1-3, 1-4). Plaintiff

   brings the following four counts of patent infringement in violation of 35 U.S.C. § 271(a)-

   (c) against Defendants:

          (1)    Infringement of the ‘865 Patent by Defendants LuckyShot LLC and
                 LuckyShot CNC LLC;

          (2)    Infringement of the ‘728 Patent by Defendants LuckyShot LLC and
                 LuckyShot CNC LLC;

          (3)    Inducing Infringement of the ‘865 Patent by Defendants Shane Allen Fazzi
                 and Colin L. Dutton; and

          (4)    Inducing Infringement of the ‘728 Patent by Defendant Shane Allen Fazzi
                 and Colin L. Dutton.




                                                  2
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 3 of 13




          In this action, Plaintiff seeks to recover all damages associated with Defendants’

   alleged infringement of the Patents, as well as attorneys’ fees and costs, and to enjoin

   Defendants from further infringement. Defendants filed their Opening Claim

   Construction Brief on July 10, 2020. (Doc. # 93.) Plaintiff responded to the Opening

   Brief on July 31, 2020 (Doc. # 94), and Defendants filed their Reply on August 7, 2020

   (Doc. # 97). The parties’ Joint Motion for Determination of Claim Construction (Doc. #

   98) followed.

          In their briefing, the parties dispute the meaning of two claim terms in the

   Patents—i.e., “longitudinal axis” and “fluid passageways.” 1 Defendants argue that, if the

   Court does not adopt their proposed constructions, the claims are invalid for

   indefiniteness and/or lack of written description under 35 U.S.C. § 112. Plaintiff

   responds that neither term requires construction because each can be understood

   according to its plain and ordinary meaning. The Court held a Markman hearing on this

   matter on October 15, 2020, and took the matter under advisement.

                                    II.     LEGAL STANDARDS

          The fundamental purpose of a patent is to give notice to others of that in which

   the inventor claims exclusive rights. Oakley Inc. v. Sunglass Hut International, 316 F.3d

   1331, 1340 (Fed. Cir. 2003). Thus, the focus of claim construction is ascertaining how a


   1 The Court notes that the Joint Chart of Disputed Claims includes six disputed claim
   limitations—i.e., “longitudinal axis,” “fluid passageways,” “angle with respect to said longitudinal
   axis,” “radially outwardly,” “tangentially with respect to said bore,” and “spiral array”—but the
   parties briefed only the first two claims terms—i.e., “longitudinal axis” and “fluid passageways”—
   in their claim construction briefing. Compare (Doc. # 85-1 (Chart)) with (Doc. ## 93, 94, 97
   (Briefing)). The Court limited oral argument at the Markman hearing to the terms “longitudinal
   axis” and “fluid passageways” and will limit its analysis accordingly herein.


                                                    3
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 4 of 13




   reasonable competitor would interpret the actual claim language, not what the inventor

   subjectively intended the language to claim. Id. at 1340–41. The words used in the

   patent are evaluated according to their “ordinary and customary meaning,” as would be

   understood by a person of ordinary skill in the art at the time of the invention. Phillips v.

   AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc).

          In some circumstances, the specification may reveal that the inventor specifically,

   albeit idiosyncratically, defined a term in a way that might differ from the meaning it

   would otherwise possess. Where the intrinsic record clearly discloses that the inventor

   resorted to his or her own peculiar lexicography, the Court will give effect to the

   inventor’s unique idiom; however, where the inventor used particular words without

   giving a clear indication of an intent to endow them with an unusual meaning, the Court

   will give those words their ordinary and customary meaning, notwithstanding the

   inventor’s subjective intent to invoke a different definition. See, e.g., Laryngeal Mask

   Co. v Ambu, 618 F.3d 1367, 1372 (Fed. Cir. 2010).

          In attempting to give meaning to the inventor’s language, the Court “looks to

   those sources available to the public that show what a person of skill in the art would

   have understood disputed claim language to mean.” Phillips, 415 F.3d at 1314. Among

   those sources are: (i) the words of the claims themselves; (ii) the remainder of the

   patent’s specification; (iii) the prosecution history of the patent; (iv) extrinsic evidence

   concerning relevant scientific principles; (v) the common meanings of technical terms

   used; and (vi) the state of the art at the time of the invention. Id. Terms must be

   construed in light of the entirety of the patent, not just in the context of the particular


                                                  4
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 5 of 13




   claim(s) they appear in. Id. at 1313. In other words, claim language must be read in

   conjunction with the more general and descriptive specification portion of the patent;

   indeed, the specification is often “the single best guide to the meaning of a disputed

   term.” Id. at 1315. Because the patent is examined as a whole, the Court assumes that

   claim terms will normally be used consistently throughout the patent, and thus, the

   meaning of a term used in one claim can illustrate the meaning of that same term used

   elsewhere in the patent. Id. at 1314.

          As with the specification, evidence of the prosecution history of the patent can

   also be considered as intrinsic evidence of how the USPTO and the inventor

   understood the patent. Id. at 1317. The prosecution history reflects “an ongoing

   negotiation between the PTO and the applicant,” and can sometimes demonstrate that

   the inventor limited or disclaimed some portion of a claim. Id.

          Extrinsic evidence of disputed terms – that is, “all evidence external to the patent

   and prosecution history, including expert and inventor testimony, dictionaries, and

   learned treatises” – can also shed light on the proper construction to be given to those

   terms, but extrinsic evidence “in general [is] less reliable than the patent and

   prosecution history in determining how to read claim terms.” Id. at 1318. The court in

   Phillips articulated a variety of reasons why a court construing a patent should be wary

   of relying too heavily on extrinsic evidence, and cautions that, while admissible and

   potentially probative, courts should keep in mind the flaws inherent in each kind of

   extrinsic evidence and assess that evidence accordingly. Id. at 1318–19.




                                                5
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 6 of 13




                                      III.   DISCUSSION

          The parties dispute the meaning of two claim terms in the Patents—“longitudinal

   axis” and “fluid passageways”—as follows:

   CLAIM TERM                     PLAINTIFF’S                 DEFENDANTS’
                                  INTERPRETATION              INTERPRETATION
   Longitudinal Axis              No construction needed -    The center line axis of the
                                  plain and ordinary meaning. bore of the elongated
                                                              plunger body along the
                                                              circumferentially spaced
                                                              grooves, wherein the axis
                                                              terminates at the lower and
                                                              upper end of the bore.
   Fluid Passageways              No construction needed –    Holes that extend from the
                                  plain and ordinary meaning. bore and terminate in the
                                                              grooves.

          As discussed below, the Court agrees with Plaintiff that claim construction is not

   required for either term, as both can be understood according to their plain and ordinary

   meaning. Moreover, the Court concludes that Defendants have failed to prove that the

   claim terms are invalid for indefiniteness or lack of written description under 35 U.S.C. §

   112.

   A.     LONGITUDINAL AXIS

          With respect to the term “longitudinal axis,” Plaintiff argues that the term can be

   understood according to its plain and ordinary meaning. Defendants argue that the term

   requires construction and that to hold otherwise would render the term indefinite. (Doc.

   # 93 at 5–6.) To support their argument, Defendants point to two references to the

   “longitudinal axis of the bore” in the specification of the ‘865 Patent.

          Where the inventor used particular words without giving a clear indication of an

   intent to endow them with an unusual meaning, the Court will give those words their

                                                6
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 7 of 13




   ordinary and customary meaning. See, e.g., Laryngeal Mask Co., 618 F.3d at 1372.

   Here, the Court finds that the inventor used the term “longitudinal axis” without giving a

   clear indication of an intent to endow that term with an unusual meaning, so the Court

   gives the term “longitudinal axis” its ordinary and customary meaning.

          “It has been long recognized . . . that dictionaries, encyclopedias, and treatises

   are particularly useful resources to assist the court in determining the ordinary and

   customary meanings of claim terms.” Texas Digital Sys., Inc. v. Telegenix, Inc., 308

   F.3d 1193, 1202 (Fed. Cir. 2002). According to Merriam-Webster’s Dictionary,

   “longitudinal” is defined as “of or relating to length or the lengthwise dimension.” (Doc. #

   94-1 at 1.) “Axis” is defined as “a straight line about what a body or a geometric figure

   rotates or may be supposed to rotate,” such as the Earth’s axis. (Id. at 3.) Putting these

   definitions together, “longitudinal axis” means “a straight line of the lengthwise

   dimension about which a body or geometric figure rotates or is supposed to rotate.” To

   this effect, Wikipedia defines “longitudinal axis” as “a line passing through the centroid

   of the cross sections” or “a direction of orientation, going from head to tail.” (Id. at 5.)

          Defendants urge the Court to limit the term “longitudinal axis” to mean the center

   line axis of the bore of the elongated plunger body, with the axis terminating at the

   lower and upper end of the bore. However, this construction impermissibly restricts the

   claim term.

          Looking to the Patents, there are numerous instances where “longitudinal axis” is

   used to refer to the entire plunger, not just the bore. Indeed, the term “longitudinal axis”




                                                  7
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 8 of 13




   appears in the ‘865 Patent 23 times, and 17 of those uses refers to the plunger

   generally, not the bore in particular:

      •    Claim 1 states: “an elongated plunger body having an upper end a lower end,
           said plunger having a longitudinal axis . . . .” (Doc. # 1-6 at 5);

      •    Claim 7 states: “rotating said elongated plunger about a longitudinal axis thereof .
           . . .” (Id. at 6);

      •    Claim 9 states: “spinning said plunger about its longitudinal axis . . . .” (Id.);

      •    The Brief Summary includes three such references: “the plunger having a
           longitudinal axis. . . .”; “rotating the elongated plunger about a longitudinal axis
           thereof, as the plunger travels through the tubing string in the plunger lift system”;
           and “spinning the plunger about its longitudinal axis so as to generate turbulence
           in gas surrounding the plunger . . . .” (Id. at 4);

      •    The Detailed Description describes “an elongated gas lift plunger [ ] having a
           longitudinal axis ‘L’,” which refers to Figure 2 on Page 3, where L points to a line
           at the top of the plunger. This description is repeated, stating “[t]he side holes [ ]
           are shown arranged at an acute angle with respect to the longitudinal axis ‘L’ of
           the plunger . . . .” and a “tangential passageway [ ] helps rotate the plunger [ ]
           about its longitudinal axis ‘L’ to give the plunger [ ] a ‘pinwheel’ effect . . . .” (Id. at
           5.)

           Further, the specification makes clear when it is referring to the longitudinal axis

   of the bore in particular—e.g., “The side holes in one embodiment may be arranged

   radially with respect to the longitudinal axis of the bore.” This distinction reinforces the

   Court’s finding that the Patents use the term “longitudinal axis” to refer not only to the

   bore.

           Defendants have not presented any evidence to establish that a reasonable

   competitor would either interpret “longitudinal axis” contrary to its plain and ordinary

   meaning or find that “longitudinal axis” is ambiguous. See Oakley Inc., 316 F.3d at

   1340. Therefore, upon review of the Patents, the Court concludes that the plain and


                                                    8
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 9 of 13




   ordinary meaning of the term “longitudinal axis” is sufficient to give notice to others of

   that in which the inventor claims exclusive rights, and claim construction is

   unnecessary. See id.

   B.     FLUID PASSAGEWAYS

          Likewise, with respect to the term “fluid passageways,” Plaintiff argues that the

   term can be understood according to its plain and ordinary meaning. Defendants argue

   that the term requires construction because to hold otherwise would render the term

   indefinite. In support of their position, Defendants argue that the “specification of the

   ‘865 Patent equates ‘fluid passageways’ with ‘fluid side-holes’,” and that “all of the side

   holes disclosed on the ‘865 Patent terminate in the grooves.” Thus, the term “fluid

   passageways” is more limited than its plain and ordinary meaning. The Court again

   agrees with Plaintiff.

          According to Merriam Webster’s Dictionary, “fluid” is defined as “a substance

   (such as a liquid or gas) tending to flow or conform to the outline of its container.” (Doc.

   # 94-1 at 6.) “Passageway” is defined as “a way that allows passage.” (Id. at 8.)

   Combining these definitions, “fluid passageways” are “ways that allow passage for a

   substance (such as a liquid or gas) tending to flow or conform to the outline of its

   container.”

          Defendants seek to restrict the term to mean “holes that extend from the bore

   and terminate in the grooves.” However, the specification does not demonstrate an

   intent to endow the term “fluid passageways” with an unusual meaning. See, e.g.,

   Laryngeal Mask Co., 618 F.3d at 1372. Indeed, the specification describes multiple


                                                 9
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 10 of 13




    kinds of passageways, referring to “passageways,” “side holes,” “passages,” and

    “channels.” See, e.g., (Doc. # 1-6 at 4) (stating “an arrangement of fluid side-holes or

    passageways extend from the bore to the outer surface of the plunger body to permit

    gas flow therethrough to direct a turbulent flow of fluid about the plunger. In one

    embodiment, at least one of the passageways extends radially outwardly in the plunger

    body from said bore.”).

           Further, Defendants’ proposed construction is inconsistent with at least one claim

    limitation. Claim 1 of the ‘865 Patent describes “an arrangement of fluid passageways

    extending from said bore to an outer [s]urface of said plunger body, wherein at least

    one of said passageways extends at an acute angle with respect to said longitudinal

    axis of said plunger body from said bore, to permit gas flow therethrough to direct a

    turbulent flow of fluid about said plunger.” (Id. at 5) (emphasis added). Defendants’

    restriction on the passageways to terminate in the grooves conflicts with Claim 1’s

    qualification that the passageways extend from the bore to an unspecified outer surface

    of the plunger body. Put differently, the statement that at least one of the passageways

    extends from the bore does not require that all passageways extend from the bore.

    Accordingly, Defendants’ proposed construction is improper because it is inconsistent

    with the claim limitations. See Aristocrat Techs. Austl. PTY Ltd. v. Int’l Game Tech., 709

    F.3d 1348, 1356 (Fed. Cir. 2013).

           Defendants have not presented any evidence to establish that a reasonable

    competitor would interpret “fluid passageways” contrary to its plain and ordinary

    meaning. See Oakley Inc., 316 F.3d at 1340. Nor have they persuaded this Court that


                                                10
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 11 of 13




    the Patents demonstrate an intent to endow the term “fluid passageways” with an

    unusual meaning. Accordingly, the Court concludes that the plain and ordinary meaning

    of the term “fluid passageways” is sufficient to give notice to others of that in which the

    inventor claims exclusive rights. See, e.g., Laryngeal Mask Co., 618 F.3d at 1372.

    Therefore, claim construction of this term is also unnecessary.

    C.     INVALIDITY FOR INDEFINITENESS AND LACK OF WRITTEN DESCRIPTION

           1.     Indefiniteness

           A claim is invalid for indefiniteness under 35 U.S.C. § 112 if, when read in light of

    the specification and the prosecution history, it “fail[s] to inform, with reasonable

    certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.

    Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). Proving indefiniteness requires

    “clear and convincing evidence that a skilled artisan could not discern the boundaries of

    the claim based on the claim language, the specification, and the prosecution history, as

    well as her knowledge of the relevant art area.” Halliburton Energy Servs., Inc. v. M-I

    LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008).

           Defendants have fallen far short of their burden of proving that the claims are

    indefinite by clear and convincing evidence; indeed, they have presented no evidence at

    all. As the Court has concluded that both disputed claim terms can be understood

    according to their plain and ordinary meaning, the Court also concludes that the terms

    are “sufficiently definite to inform the public of the bounds of the protected invention, i.e.,

    what subject matter is covered by the exclusive rights of the patent.” Halliburton Energy

    Servs., Inc., 514 F.3d at 1249. Therefore, the terms are not indefinite.


                                                  11
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 12 of 13




           2.     Lack of Written Description

           Defendants also argue that, if the disputed claim terms are not construed as they

    suggest, the claims would be invalid for failure to comply with Section 112(a)’s written

    description requirement. Section 112(a) requires that the specification contain

    “a written description of the invention, and of the manner and process of making and

    using it, in such full, clear, concise, and exact terms as to enable any person skilled in

    the art to which it pertains . . . to make and use the same.” 35 U.S.C. § 112(a). “The

    purpose of this provision is to ensure that the scope of the right to exclude, as set forth

    in the claims, does not overreach the scope of the inventor's contribution to the field of

    art as described in the patent specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342,

    1345 (Fed. Cir. 2000).

           As with indefiniteness, “[t]o overcome the presumption of validity of patents, the

    accused must show that the claims lack a written description by clear and convincing

    evidence.” See Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1351 (Fed.

    Cir. 2011). Defendants again fall short of their burden of proving that the claims lack a

    written description by clear and convincing evidence. The Court cannot conclude that

    the written description of the invention fails to “enable any person skilled in the art. . . to

    make and use [the invention]” because Defendants have failed to produce any evidence

    that goes to the ability of a person skilled in the art to interpret the Patents (e.g., expert

    witness testimony). See 35 U.S.C. § 112(a).

           Finally, the Court rejects Defendants’ argument that U.S. Patent No. 6,200,103

    (“the ‘103 Patent”) somehow bears on the analysis herein. See generally (Doc.# 97-1).


                                                  12
Case 1:19-cv-01617-CMA-STV Document 102 Filed 11/25/20 USDC Colorado Page 13 of 13




    The ‘103 Patent is an earlier, unrelated patent issued to Mr. Bender on March 13, 2001.

    Unlike the instant Patents, the ‘103 Patent provides for a solid plunger. Moreover,

    although the ‘865 Patent incorporates the ‘103 Patent by reference twice—once in the

    Background Art section 2 and once in referring to the grooves of the plunger 3—the ‘103

    Patent does not contain either a bore or fluid passageways. Accordingly, it has no

    bearing on either (a) the meaning of the term “fluid passageways,” or (b) Defendants’

    proposed construction of the term “longitudinal axis,” which is the “longitudinal axis of

    the bore.”

                                          IV.     CONCLUSION

           For the foregoing reasons, the Court declines to construe the ‘865 Patent or the

    ‘728 Patent because the disputed claim terms “longitudinal axis” and “fluid

    passageways” can be understood according to their plain and ordinary meaning.




           DATED: November 25, 2020


                                                           BY THE COURT:


                                                           _____________________________
                                                           CHRISTINE M. ARGUELLO
                                                           United States District Judge


    2 See (Doc. # 1-6 at 6) (“Plunger lift systems are artificial lift systems for oil and gas wells. U.S.
    Pat. No. 6,200,103 to Bender, incorporated herein by reference, discloses a gas lift plunger
    having a cylindrical elongated plunger body. The plunger body has a plurality of spaced, shaped
    circumferential grooves.”).
    3See (id. at 5) (“Preferably the grooves [ ] are sized, shaped and spaced as set forth in U.S.
    Pat. No. 6,200,103 and as shown in FIG. 4.”).

                                                     13
